Offer, J., dissenting: The practice of disapproving consistent accounting systems of long standing seems to me to be exceeding all reasonable bounds. See Heer-Andres Investment Co., 17 T. C. 786. Methods of keeping records do not spring in glittering perfection from some unchangeable natural law but are devised to aid business men in maintaining sometimes intricate accounts. If reasonably adapted to that use they should not be condemned for some abstruce legal reason, but only when they fail to reflect income. There is no persuasive indication that such a condition exists here. On the contrary, a whole industry apparently has adopted the method used by petitioner. It will not do to say that respondent should not have disturbed petitioner’s accounting method, but that since he has done so, we. are powerless to do otherwise. As long as we continue to approve the imposition of theoretical criteria in so purely practical a field, respondent will go on attempting to seize on such recurring fortuitous occasions to increase the revenue, even though he may actually accomplish the opposite. Cf. Heer-Andres Investment Co., supra; Robert G. Frame, 16 T. C. 600. I think it evident that petitioner’s generally recognized accounting system did not distort its income and that it should be permitted to continue to use it. Cf. Atlantic Coast Line R. R. Co., 4 T. C. 140. ■ Van FossaN, Muedock, Leech, Johnson, and TietjeNS, JJ., agree with this dissent.